BOND, C. J.
(dissenting) — I am constrained to dissent from the conclusion of my learned brother Faris that plaintiffs are estopped from the assertion of title, to the lands in dispute by the facts shown in the record.
They have been set forth with so much clarity and completeness in the opinion of the commissioner filed in Division One, that I adopt, as an expression of my views, what is said by him in discussing that question. In stating the facts and rules of law governing that point, the learned Commissioner with a slight verbal change said: —
“He '?as appointed trustee by the Kentucky court, to succeed William C. Shields, in. September, 1866. In March, 1868, he reported to that court that $6000 had been invested, before his appointment, in the Columbia land, on which there was an excellent dwelling,, that Mrs. Shields and her children were in possession of the same and that it had doubled in value. He also reported that the remaining $4000 of the fund was invested *159in four United States registered 5-20 bonds, that Mrs. Shields desired that one of these be sold and the proceeds appropriated to improvements on the house and grounds, and suggested that the remaining bonds be sold and the proceeds invested in Madison County railroad bonds. He also asked that, as he contemplated removal from Kentucky, anothér trustee be appointed. The court permitted the sale of one of the bonds for the improvement of the real estate, but refused to permit the sale of the others, or to appoint a new trustee. On July first, 1869, the trustee reported that in compliance with the wishes of Mrs. Shields he had sold the real estate for $12,000, which the court approved, and ordered that he pay $6000 of the amount to Mrs. Shields as profit under the will. Of the remainder of the money received $4000 was invested in a stock of the Knobnoster Savings Bank, in Missouri, and $2000 in Boone County Agricultural bonds. This, with the $4000 United States bonds, constituted the fund in the trustee’s hands on January 13, 1870. In 1880 the Trustee was called upon by the court for an accounting and reported that in 1875 the fund consisted of the following investments: Boone County Agricultural bonds, $3000; First National Bank of Knobnoster, $5000; residence house and lot in Columbia, $2000; total, $10,000. He explained that the property described as the “residence house and lot, Columbia, Missouri,” cost five thousand-dollars, two thousand of which came from the trust fund and three thousand of which was paid by Lucy B. Shields, and that one thousand dollar» was paid by her for improvements. This was untrue, as shown by the recital in his deed of September 13, 1869 (conveying to her the same land), that she had paid the entire purchase price “to Herndon out of her own individual profits of the trust fund” and that the deed should have been made by Herndon and wife directly to her. ■ It is also shown to be untrue by his report of sale filed in the Kentucky court in 1869, in which he states that he had invested the entire six thousand dollars coming to the fund from More, in $4000 of *160stock of the Knobnoster bank and $2000 of Boone Conntv bonds. These things cast us headlong into the mire of speculation as to why, five or six years after this money had been received and invested, he should call upon his sister to convey to him her home to carry in his accounts for two thousand dollars. There is no intimation in the record, that he actually paid her any part of the amount arising from the sale of the four thousand dollars of United States bonds on September 28, 1870,.and as for the securities in which the More money was invested, they remained intact in the fund. Had Judge Field, in this accounting, charged that the deed from his sister had been made to secure him for an advancement to her of two thousand dollars from the proceeds of the sale of the Government bonds, it would have been difficult at this late day to detect the deception, but then the whole transaction, including the securities themselves, was before the court, and the commissioner charged with the audit, had he been ever so friendly, could not have overlooked it. We are constrained to believe, and so find, that Mrs. Shields received nothing from the trust fund for the deed to her home property, which was afterwards carried as a two-thousand-dollar item in the account of the trustee. This will appear more plainly from the accounting made by Judge Field in 1880, in evident preparation to shake from hU shoulders, as completely as possible, the responsibility with which he had charged himself in assuming this trust. We must bear in mind that it is not the trust fund that is involved, but only the item of six thousand dollars arising from the purchase monev hv More, and which was invested in Knobnoster bank stock ($4000) and Boone County Agricultural bonds ($2000). In 1876 the Knobnoster bank was in liquidation, the $5000 of its stock held in the trust fund firmiu, a total loss, the Boone County bonds ($3000) disappeared from the fund, and $1800 of Johnson County bonds, and $3500 of stock in the Exchange Bank of St. Louis, were taken in. The process of depletion continued. The Johnson County *161bonds were defaulted, as to both principal and interest, and the Exchange Bank went into liquidation, and sixty cents of its par value ($2100) became a total loss. There being no income, Mrs. Shields had been compelled to overdraw “for the money to buy meat and bread for herself and children.”
On March 29, 1880, Frank H. Shields, then twenty-one years old, was, on- the application of Curtis Field, appointed by the Kentucky court trustee and gave the following receipt:
“ ‘Columbia, Mo., Feby. 10th, 1881. .
“ ‘Received of Curtis Field (Aug. 2, 1880), trustee for Mrs. L. B. Shields:
“ ‘Thirty-five shares Ex. Bank of St. Louis, in litigation (40 Pr. Ct. Pd.) $2100; ($2000) Johnson County T. P. bonds $1800; deed to house and lot Columbia $3290; cash check $2750; do do $60; $10,000.
“ ‘Frank Shields, Trustee.’
“This is the only act he is shown to have done under this appointment except to file his bond.
“At the time of his appointment as trustee Curtis Field received the trust fund as it had been invested by his predecessor in Columbia land and Government bonds. His investments had all been unfortunate, so that at the time of his resignation Mrs. Shields, his beneficiary, was absolutely without means, from the income, to buy meat and bread, and he had been compelled to advance her $1347.05 from the principal for that purpose. It was natural that Judge Field should desire to unload, and fortify himself against responsibility to the ultimate owners of the dissipated fund. Frank, the oldest of these, had just arrived at the age of twenty-one years, while his two younger sisters, both living at the time, were, we presume, past eighteen. His legal instinct'told him that if he could secure a release from these, only William, then a child a eleven, would remain a menace to him. It was under these circumstances, though not, of course, avowedly for the purpose concealed in them, that he secured the *162appointment of Frank, and the signature of his sisters to his bond. The entire fund for which his receipt was given was worthless or discredited, with the exception of the cash in bank, and the so-called debt secured on the mother’s home, which had been increased, for that purpose, to $3290. The money was paid over to the mother, as might have been and probably was expected, to buy meat and bread, which • she so sorely needed, and for which the provision made by her father had failed without fault of herself or her children. The ■Kentucky court, having apparently accomplished what it considered to be its duty, let it drop, and whatever hope may have been entertained of saving something from the investments does not seem to have come to fruition so far as this record shows.
“Soon after their mother’s death her three living children filed in the circuit court for Boone County, Missouri, a petition in which they recited the appointment by the Kentucky court of Curtis Field as trustee; that he was dead, and that no successor had been appointed, and asked the appointment of Frank H. Shields as “trustee for Lucy B. Shields and trustee for the children of said Lucy B. Shields.” This was evidently done upon the theory that the title to the Herndon lot, her only estate, was in Curtis Field, and that the appointment of a successor to convey it was necessary. In June, 1912, Frank H. Shields filed a report as such trustee, showing that he had sold the lot for $6700, out of which the children had received $1529.95 each, making a total of $4589.85.
“It is from these facts, and such explanatory matters in the record as we shall refer to, that we are to determine this question.
“At the time of the purchase by which More became constructive trustee of the trust fund so far as it was represented by this land, the children were infants, ranging from four to ten years of age. The deed which he received gave him ample notice upon its face, of the trust with which the property was charged, and for that reason, apparently, he required the personal war*163ranty of Mrs. Shields, but not of the trustee, to stand behind his title. lie knew that he had purchased the life estate of Mrs. Shields at the most, and this knowledge was charged by law upon each person claiming title through him, including Cunningham. Up to the time of the appointment in 1880 of Frank Shields to the trusteeship there is no suggestion of anything which would forbid or make inequitable the assertion of an honest title in the children of Mrs. Shields whenever their mother should die and their contingent remainder should take effect by the will of the common testator and not by any act of hers. They knew, in contemplation of law, that Mrs. Shields and Field had no more right to convey or affect the title in remainder than strangers. Estoppel, when invoked as a muniment of title to land, either legal or equitable, is a fact to be proved by the same weight of evidence required to establish any other fact for the purpose of destroying the paper title required by the Statute of Frauds. It will not be presumed, and we see nothing in the record which suggests that these plaintiffs, or either of them, up to the time Frank H. Shields became' of age and suffered himself to be appointed, so far as the Kentucky court could confer the appointment, to the trusteeship of this testamentary fund, said or did anything which could mislead any purchaser or claimant to his deti’iment. Even had they been of mature age during all this time the law would impose upon them no duty to devote their activities to the task of preventing potential purchasers from mistaking the legal status of this title. Their own interest was contingent, depending upon facts of life and death which could not ripen into certainty until the decease of their mother, and they were at liberty to devote all their energies to earning a livelihood in other fields until that should occur. We are not now holding that it would not be their duty- to speak the truth if requested to do so by one contemplating purchase, even to the extent of employing counsel to instruct them in all the intricacies of *164the many-sided title presented here. It will be time for that when such a question shall be presented.
“"We are not disposed to look upon the action of .Frank Shields and his sisters in the matter of his appointment by the Kentucky court in 1880 as such an acquiescence in the attempted sale of their interest by their mother and Curtis Field as should close their mouths upon the truth. It is impossible to read the record of that transaction without arriving at the conclusion that this matter was arranged for the purpose of getting Judge Field out of an embarrassing situation. He tells us in his report to the court that his investments had been such as to leave his sister without bread and meat. During his administration of the fund she had encumbered her home to the extent of $3290 to assist him in carrying the principal of the fund for 'which Frank receipted. That liability of his mother, $1800 of defaulted bonds and $2100 of the worthless residuum of the assets of an insolvent bank, which he had just skimmed of its dividends to the extent of $1400, constituted the principal part of the fund for which the receipt was given. We do not think there is anything in this appointment and receipt which amounted to acquiescence in the act of his predecessor in attempting to sell any interest in this land other than Mrs. Shield’s .interest. The life estate passed by the sale and the purchase money had been paid into this fund, and it had become the duty of the trustee who participated in the sale as such to administer either the fund or its proceeds. No action would lie in favor of her or her trustee to recover the land, because they had conveyed the possessory right to the purchaser, and had left to themselves no interest which could constitute a ground for relief on their part. Nor could the children intermeddle, for their interest had not been disturbed or injuriously affected. The sale had been consummated without intermeddling or any right to intermeddle on their part. Had Mrs. Cunningham talked with the Shields children before her purchase in 1893 and had they then told her that they had no ' *165title in remainder and that she could safely purchase, another situation would have presented itself. Had she talked with them after her purchase their statements to the same effect would have .been valueless to her unless and until she should change her position by acting or failing to act in consequence of such assurance. This question was fully examined by us in the De Lashmutt case, 261 Mo. 1. c. 440-443, where the Missouri cases which settled it were cited and examined at length, and we would not he justified in incumbering this opinion with its repetition.
“If it be said that at all times since the passage of the Act of 1894, the plaintiffs, although not having any possessory right, might have brought their suit to obtain a judicial determination of their contingent interest, it is answered by the fact to which we have adverted in the preceding paragraph, that the law did not give to More and his successors in title the right to force them to this trouble and expense, and' by the further fact which would seem to be conclusive of the equities between them, that these purchasers, knowing from the beginning that their title was defective, had the same right to proceed under the same statute for the same relief. Applying these principles, we see nothing in the failure of the parties or any of them up to the time of the death of their mother, to assert such rights in the property as ripened upon the contingency of their survival.
“Another question arises upon the facts relating to the distribution of the mother’s estate after her death. There is no rule of equity more firmly settled and more just and reasonable, than that one who knowingly receives the purchase price of his own estate sold by one assuming to act under a valid power, estops himself, in equity, from denying the power. Is that rule applicable in this case? In answering this question we start with the assumption that Mr. Shields took the land from Jacob charged with the trust created by the will for Mrs. Shields for her life, with contingent remainder in fee to her children. Her title included, *166as the event demonstrated, the right of possession during the entire period of forty-five years which elapsed until her death. This passed to More hy the deed, and to his successor's in such title. The twelve thousand dollars received was equally divided- by her and the trustee who assumed to represent her, into principal and profit, and out of the half called profit, which was paid to her by the trustee, she purchased, for five thousand dollars, and improved the lot, on which she resided at the time of her death. As between her and her children, this was her own as effectually as if it had been purchased with the proceeds of rents collected by her during her lifetime. As "for More, he had elected to take her covenant of title, which estopped her as to her own life interest, and secured him with respect to the entire fee. The estoppel expended itself upon his forty-five years of possession. The covenant is still in force if broken, and not barred by the Statute of Limitation, but it has not been made a feature of this controversy.
“Under these circumstances it does not lie in the mouth of More and those representing him in title as constructive trustees under the Curtis Field will, to say that the whole or any part of the six thousand dollars paid to Mrs. Shields absolutely for her life estate according to the terms of the will under which they claim, should now be repaid by her children whose interest had not been included in the deal which produced it. That it was not intended to be so included is clear. It follows that they have not estopped themselves by participation in the distribution of their mother’s estate as her heirs. In this distribution.they took directly from their mother, and not, either directly or indirectly, from their grandfather.
“Nor have the respondents sustained by the evidence the burden of showing that any of the other six thousand dollars of the purchase price was invested in the Herndon land. The self-serving statement made in the Kentucky court by Curtis Field more than five years after the purchase, that two thousand dollars of the *167price had been paid out of the trust fund, is not evidence against these plaintiffs. If it were, its falsity appears in the recitals of his own deed upon which the legal title of Mrs. Shields stands. It also appears by his report to the court made at the time. His accounts, taken in connection with this fictitious statement, leave no doubt in our mind that the deed of Mrs. Shields, made at the time of the statement, by which she conveyed to him the same land for an expressed consideration of two thousand dollars, a sum which bore no relation to its value, was made for the purpose of helping her brother out of the trouble in which he-had involved himself by having dissipated the trust fund in bad investments. She was destitute, as he told the court, of' money with which to buy the simplest food, but what she had she freely gave. She bent her back, and permitted him to load it with his own burden.
“Nor does the evidence impress us that Prank Shields, as trustee, ever received a dollar of the six thousand for which their interest in the land was attempted to be sold to More. Immediately after the sale was consummated, the trust fund consisted of that sum, received in cash, and four thousand dollars well invested in United States five-twenty bonds. With the last item we have nothing to do. It is a side issue. Pie immediately invested the six thousand dollars in four thousand dollars of Knobnoster bank stock, which was lost as effectually as if it had been burned, and two thousand dollars of Boone County Agricultural bonds, which are not traced into the hands of his successor. Five years afterward (1875) he had sold the United States bonds, and with their proceeds purchased another thousand dollars each of the Knobnoster bank-stock and the Boone County bonds, and balanced the account with the two thousand dollars from Mrs. Shields by her conveyance of her home property. It will be seen that this latter transaction had no connection with the investment of the six thousand dollars received from the sale to More, and that if she received this two *168thousand it necessarily came from the proceeds of the United States bonds.
“All these things happened five or six years before the culmination of the scheme to unload the responsibility for this fund onto the shoulders of • the plaintiff Prank H. Shields. In the meantime the Boone County bonds had disappeared, and their place had been taken by the eighteen hundred dollars of Johnson County township bonds, upon which no interest. had been paid for years and the principal of which had long been due and defaulted,, and twenty-one hundred Of worthless residuum of defunct St. Louis bank stock, which represented not an asset, but a total loss. That either of these ever bore fruit of any kind does not appear in the record. In addition to these was cash, twenty-eight hundred and ten dollars, and whatever, if anything, constituted a valid charge on his mother’s home as proceeds of this six thousand dollars. We have seen that two thousand dollars of this must necessarily have come from the proceeds of the bonds if she received anything in that transaction. The amount at which the home stood in the Prank H. Shields receipt was $3290: Subtracting from this the $2000 leaves $1290 as the amount some part of which might possibly have arisen from some other source than the Government bonds. Adding this to the amount of cash paid him to balance the account and we have $4100, or one hundred dollars more than the amount of the principal of the Government bonds which constituted that part of the original trust fund immune from any charge against the purchase money arising out of the More sale.
“We do not think there is anything in these facts that charges plaintiffs or either of them with notice of having received any of that part of the purchase price of the More land retained in the trust fund, in the distribution of their mother’s estate, and so hold. If, however, the respondents desire an accounting in that respect they may, under the offer contained in the replication, have such accounting in this suit, without *169the presence of additional parties, to he taken in accordance with the principles stated in this opinion, the amount, if any, so ascertained to have been received by appellants through the distribution of the estate of Lucy B. Shields or otherwise to be apportioned upon the land sold to More and the proportional amount properly chargeable to the land in controversy charged thereon.
“Although Mrs. Cunningham had constructive notice of the title of plaintiffs from the recitals of the deed through which she claims, we are satisfied that her possession of the land was in good faith under an honest belief that she was the owner in fee by virtue of the provisions of the same deed, and that she is entitled to relief to the extent that the value of the land is enhanced by permanent improvements made by her and her predecessors under the More title before actual notice of plaintiffs’ claim. For the reasons we have stated in this opinion the judgment of the circuit court for Boone County should be reversed, and the cause remanded for further proceedings in accordance with the views therein expressed.”
For the foregoing reasons I dissent from the majority opinion in this case.
Blair and Williams, JJ., concur in these views.